significant index number -0900 t ep ra t1 y z attn legend employer a state b plan x dear this is in response to a ruling_request dated date conceming the pick up of certain employee contributions to plan x under sec_414 of the intemal revenue code the following facts and representations have been submitted employer a a political_subdivision of state b sponsors plan x a governmental_plan under code sec_414 for the benefit of its employees plan x requires mandatory employee contributions and is qualified under code sec_401 plan x received a determination_letter from the internal_revenue_service dated date prior to date all participant contributions were on an after-tax basis section f of plan x adopted on date provides that participant contributions required as a condition_of_employment are picked up under code sec_414 ina letter_ruling dated date the service concluded that brs mandatory employee contributions picked up by employer a satisfy the requirements of code sec_414 and thus are treated as employer contributions excluded from employees’ gross_income in the year they are made plan x has included certain provisions permitting members to add additional credited service for periods of military service under the pian members may purchase these periods of military service but there is no provision for the pick up of these contributions employer a is now in the process of securing agreements with collective bargaining representatives to amend the plan as necessary to permit the pick up of member contributions for purchases of military service proposed section g of plan x provides that members may purchase credited service for periods of military service in a lump sum or in installments or in a combination of an initial lump sum and subsequent installments in a manner approved by the pension board contributions that are made as a percentage of periodic pay may be made on an after-tax basis or pre-tax basis which will be picked up by employer a if a member elects to purchase additional service_credit on a pre-tax pick up basis the election to do so may not be amended or revoked the proposed election form military service purchase election and payroll deduction authorization pre-tax pick - up payment provides that the election is binding and irrevocable and will remain in effect until the earlier of the date the payments are completed or termination of employment this form further provides that employer a will make the contributions in lieu of contributions by members based on the foregoing facts and representations you have requested the following rulings that the provisions of proposed section g of plan x satisfy the requirements of code sec_414 that no part of the plan x contribution amounts picked up by employer a on behalf af members of the plan will be includable as gross_income for federal_income_tax purposes in the year of contribution with respect to such employees that cotributions of members whether picked up by payroll deduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that no part of the contributions of employer a that are pick up contributions made by the employer on behalf of its employees pursuant to proposed section g will constitute wages for federal_income_tax withholding purposes in the taxable_year in which contributed to plan x code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of cade sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension pian furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a govemmental plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate pursuant to proposed section g of plan x and the election form described above a member may purchase additional credit for military service under plan x pursuant to a binding irrevocable payroll reduction agreement these contributions will be picked up by employer a although they are designated as employee contributions members will not have the option to receive the amounts under the agreement directly instead of having them contributed to plan x regarding ruling requests through we conclude that the contributions picked up by employer a pursuant to proposed section g and proposed payroll reduction agreement satisfy the requirements of code sec_414 the amounts picked up by employer a whether through pre-tax payroll deduction as described above or an offset against future salary increases or both will be treated as employer contributions and will not be includable in the employees’ gross_income for the taxable_year in which such amounts are contributed regarding ruling_request because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages for federal_income_tax withholding purposes under sec_3401 therefore no withholding of federal_income_tax is required from employees’ salaries with respect to such picked up amounts the effective date for the commencement of the pick up as specified in proposed section g cannot be any earlier than the later of the date the proposed amendment is signed or put into effect this ruling is based on the assumption that plan x wilt be qualified under code sec_401 at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as the whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power of attomey on file in this office sincerely yours johry hws tar manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice ce by
